 



EXHIBIT 10.1
THE OILGEAR COMPANY
2006 EQUITY INCENTIVE PLAN
ARTICLE 1
Introduction.
      1.01     Purpose. This plan shall be known as The Oilgear Company 2006
Equity Incentive Plan (the “Plan”). The purposes of the Plan are to attract and
retain the best available employees and directors of the Company or any
Subsidiary which now exists or hereafter is organized or acquired by the
Company, to provide additional incentive to such persons and to promote the
success and growth of the Company. These purposes may be achieved through the
grant of options to purchase Common Stock of The Oilgear Company, the grant of
Stock Appreciation Rights, the grant of Restricted Stock Awards, the grant of
Performance Stock Awards and the grant of Stock in Lieu of Cash Awards, as
described below.
      1.02     Effective Date. The effective date of the Plan shall be March 15,
2006, subject to the approval of the Plan by shareholders of the Company at the
2006 annual meeting. No Awards will be granted prior to stockholder approval of
the Plan. If the Plan is approved by shareholders, no further grants will be
made under any other stock incentive plan of the Company.
ARTICLE 2
Definitions.
      2.01     “Award” means an Incentive Stock Option, Non-Qualified Stock
Option, Stock Appreciation Right, Restricted Stock Award, Performance Stock
Award or Stock in Lieu of Cash Award, as appropriate.
      2.02     “Award Agreement” means the agreement between the Company and the
Grantee specifying the terms and conditions as described thereunder.
      2.03     “Board” means the Board of Directors of The Oilgear Company
      2.04     “Change in Control” shall deemed to have occurred if and when:
(a) any ’person’ (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934), other than the Company or any of its
Subsidiaries, the Oilgear Stock Retirement Plan, the Oilgear Salaried Savings
Plus Plan, or any other qualified or non-qualified plan maintained by the
Company or any of its affiliates, is or becomes a beneficial owner (as defined
in Rule 13d-3 promulgated under such Act), directly or indirectly, of securities
of the Company representing 50% or more of the combined voting power of the
Company’s then outstanding securities, (b) at any time less than a majority of
the members of the Company Board shall be persons who were either nominated for
election by the Board (prior to any Change in Control) or were elected by the
Board (prior to any Change in Control), (c) the Company sells, leases or
otherwise transfers all or substantially all of its assets not in the ordinary
course of business to another person or party, (d) the Company is combined (by
merger, consolidation or otherwise) with another corporation and as a result of
such combination, less than 50% of the outstanding securities of the surviving
or resulting corporation are owned in the aggregate by the immediate former
shareholders of the Company.
      2.05     “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.
      2.06     “Committee” means the committee described in Article IV or the
person or persons to whom the committee has delegated its power and
responsibilities under Article IV.
      2.07     “Common Stock” or “Stock” means the common stock of the Company
having a par value of $1.00 per share.
      2.08     “Company” means The Oilgear Company, a Wisconsin corporation.

 



--------------------------------------------------------------------------------



 



      2.09     “Fair Market Value” means for purposes of the Plan at any date
(i) the reported closing price of such stock on the Nasdaq System on such date,
or if no sale of such stock shall have been made on that date, on the preceding
date on which there was such a sale, (ii) if such stock is not then listed on
the Nasdaq System, the last trade price per share for such stock in the
over-the-counter market as quoted on Nasdaq or the pink sheets or successor
publication of the National Quotation Bureau on such date, or (iii) if such
stock is not then listed or quoted as referenced above, an amount determined in
good faith by the Board or the Committee.
      2.10     “Grant Date” means the date on which an Award is deemed granted,
which shall be the date on which the Committee authorizes the Award or such
later date as the Committee shall determine in its sole discretion.
      2.11     “Grantee” means an individual who has been granted an Award.
      2.12     “Incentive Stock Option” or “ISO” means an option that is
intended to meet the requirements of Section 422 of the Code and regulations
thereunder.
      2.13     “Non-Qualified Stock Option” or “NSO” means an option other than
an Incentive Stock Option.
      2.14     “Option” means an Incentive Stock Option or Non-Qualified Stock
Option, as appropriate.
      2.15     “Performance Goal” means a performance goal established by the
Committee prior to the grant of an Award that is based on the attainment of
goals relating to one or more of the following business criteria measured on an
absolute basis or in terms of growth or reduction: net income (pre-tax or
after-tax and with adjustments as stipulated), earnings per share, return on
equity, return on capital employed, return on assets, return on tangible book
value, operating income, earnings before depreciation, interest, taxes and
amortization (EBITDA), loss ratio, expense ratio, stock price, total shareholder
return, economic value added, operating cash flow and such other subjective or
objective performance goals, including individual goals, which it deems
appropriate.
      2.16     “Performance Stock Award” means an Award under Article IX of the
Plan, which is conditioned upon the satisfaction pre-established performance
goals.
      2.17     “Plan” means The Oilgear Company 2006 Equity Incentive Plan as
set forth herein, as it may be amended from time to time.
      2.18     “Restricted Stock Award” means a restricted stock award under
Article VIII of the Plan.
      2.19     “Stock in Lieu of Cash Award” means shares of Common Stock issued
in lieu of a cash compensation that would otherwise be paid, as provide under
Article X of the Plan.
      2.20     “Subsidiary” means any corporation in which the Company or
another entity qualifying as a Subsidiary within this definition owns 50% or
more of the total combined voting power of all classes of stock, or any other
entity (including, but not limited to, partnerships and joint ventures) in which
the Company or another entity qualifying as a Subsidiary within this definition
owns 50% or more of the combined equity thereof.
      2.21     “Stock Appreciation Right” or “SAR” means the right to receive
cash or shares of Common Stock based upon the excess of the Fair Market Value of
one share of Common Stock on the date the SAR is exercised over the Fair Market
Value of one share of Common Stock on the Grant Date.
ARTICLE 3
Shares Subject To Award.
      3.01     Available Shares. The number of shares of Common Stock of the
Company which may be issued under the Plan shall not exceed 250,000 shares;
provided that no individual can be granted Awards covering, in the aggregate,
more than 50,000 shares of Common Stock in any calendar year. Shares issued

 



--------------------------------------------------------------------------------



 



under the Plan may come from authorized but unissued shares, from treasury
shares held by the Company, from shares purchased by the Company on an open
market for such purpose, or from any combination of the foregoing. If any Award
granted under this Plan is canceled, terminates, expires, or lapses for any
reason, any shares subject to such Award again shall be available for the grant
of an Award under the Plan.
      3.02     Changes in Common Stock. If any stock dividend is declared upon
the Common Stock, or if there is any stock split, stock distribution, or other
recapitalization of the Company with respect to the Common Stock, resulting in a
split or combination or exchange of shares, the Committee shall make or provide
for such adjustment in the number of and class of shares which may be delivered
under the Plan, and in the number and class of and/or price of shares subject to
outstanding Awards as it may, in its discretion, deem to be equitable.
ARTICLE 4
Administration.
      4.01     Administration by the Committee. For purposes of the power to
grant Awards to Company directors, the Committee shall consist of the entire
Board. For other Plan purposes, the Plan shall be administered by a committee
designated by the Board to administer the Plan and shall be the Compensation
Committee of the Board. The Committee shall be constituted to permit the Plan to
comply with the provisions of Rule 16b-3 under the Securities Exchange Act of
1979, as amended or any successor rule, and Section 162(m) of the Code. A
majority of the members of the Committee shall constitute a quorum. The approval
of such a quorum, expressed by a vote at a meeting held either in person or by
conference telephone call, or the unanimous consent of all members in writing
without a meeting, shall constitute the action of the Committee and shall be
valid and effective for all purposes of the Plan.
      4.02     Committee Powers. The Committee is empowered to adopt such rules,
regulations and procedures and take such other action as it shall deem necessary
or proper for the administration of the Plan. The Committee shall also have
authority to interpret the Plan, and the decision of the Committee on any
questions concerning the interpretation of the Plan shall be final and
conclusive. The Committee may consult with counsel, who may be counsel for the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel. Subject to the provisions of the Plan, the
Committee shall have full and final authority to:


        (a) designate the persons to whom Awards shall be granted;          
(b) grant Awards in such form and amount as the Committee shall determine;    
      (c) impose such limitations, restrictions and conditions upon any such
Award as the Committee shall deem appropriate;           (d) waive in whole or
in part any limitations, restrictions or conditions imposed upon any such Award
as the Committee shall deem appropriate; and           (e) modify, extend or
renew any Award previously granted, provided that this provision shall not
provide authority to reprice Awards to a lower exercise price.

      4.03     Delegation by Committee. The Committee may delegate all or any
part of its responsibilities and powers to any executive officer or officers of
the Company selected by it. Any such delegation may be revoked by the Board or
by the Committee at any time.

 



--------------------------------------------------------------------------------



 



ARTICLE 5
Stock Options.
      5.01     Granting of Stock Options. Options may be granted to directors,
officers and key employees of the Company and any of its Subsidiaries; provided,
however that a maximum of 100,000 shares of stock may be issued pursuant to the
exercise of Incentive Stock Options. In selecting the individuals to whom
Options shall be granted, as well as in determining the number of Options
granted, the Committee shall take into consideration such factors as it deems
relevant pursuant to accomplishing the purposes of the Plan. A Grantee may, if
he is otherwise eligible, be granted an additional Option or Options if the
Committee shall so determine. Option grants under the Plan shall be evidenced by
agreements in such form and containing such provisions as are consistent with
the Plan as the Committee shall from time to time approve.
      5.02     Type of Option. At the time each Option is granted, the Committee
shall designate the Option as an Incentive Stock Option or a Non-Qualified Stock
Option. Any Option designated as an Incentive Stock Option shall comply with the
requirements of Section 422 of the Code, including the requirement that
incentive stock options may only be granted to individuals who are employed by
the Company, a parent or a Subsidiary corporation of the Company. If required by
applicable tax rules regarding a particular grant, to the extent that the
aggregate fair market value (determined as of the date an Incentive Stock Option
is granted) of the shares with respect to which an Incentive Stock Option grant
under this Plan (when aggregated, if appropriate, with shares subject to other
Incentive Stock Option grants made before said grant under this Plan or another
plan maintained by the Company or any ISO Group member) is exercisable for the
first time by an optionee during any calendar year exceeds $100,000 (or such
other limit as is prescribed by the Code), such option grant shall be treated as
a grant of Nonqualified Stock Options pursuant to Code Section 422(d).
      5.03     Option Terms. Each option grant agreement shall specify the
number of Incentive Stock Options and/or Nonqualified Stock Options being
granted; one option shall be deemed granted for each share of stock. In
addition, each option grant agreement shall specify the exercisability and/or
vesting schedule of such options, if any.
      5.04     Purchase Price. The purchase price of the Common Stock covered by
each Option shall be not less than the Fair Market Value of such Stock on the
Grant Date. Such price shall be subject to adjustment as provided in Article III
and IX hereof. The purchase price for a share subject to Option shall not be
less than 100% of the Fair Market Value of the share on the date the option is
granted, provided, however, the option price of an Incentive Stock Option shall
not be less than 110% of the fair market value of such share on the date the
option is granted to an individual then owning (after the application of the
family and other attribution rules of Section 424(d) or any successor rule of
the Code) more than 10% of the total combined voting power of all classes of
stock of the Company.
      5.05     Vesting of Options. Options may be exercised only in accordance
with the terms of each option contract. For vesting purposes, options may not be
deemed to have been granted prior to the date of shareholder approval of the
Plan. Unless the Committee determines otherwise at the time of grant, no option
shall be exercisable until the optionee has completed at least the number of
years of continuous service from the date of grant of each option as follows,
and then the same shall be exercisable for any amount of shares covered by such
option up to the maximum percentage of shares covered thereunder as follows:

          Number of Completed Years of   Maximum Percentage of Continuous
Service After   Shares Becoming Exercisable the Date of Grant of Option   Under
the Option      
Less than 1 year
    Zero  
At least 1 but less than 2
    50 %
At least 2 but less than 3
    75 %
At least 3 years
    100 %

 



--------------------------------------------------------------------------------



 



      No fractional shares shall be issuable on exercise of any option and if
the application of the maximum percentage set forth above would result in a
fractional share, the number of shares exercisable shall be rounded up to the
next full share. Finally, the maximum fair market value of Common Stock
(determined at the time of grant) covered by ISOs that first become exercisable
by any optionee in any calendar year is limited to $100,000.
      5.06     Method of Exercise. An Option that has become exercisable may be
exercised from time to time by written notice to the Company stating the number
of shares being purchased and accompanied by the payment in full of the Option
price for such shares. The purchase price may be paid by any of the following
methods, (a) by cash, (b) by check, or (c) to the extent permitted under the
particular grant agreement, by transferring to the Company shares of stock of
the Company at their fair market value as of the date of exercise of the option,
provided that the optionee held the shares of stock for at least six months.
Notwithstanding the foregoing, the Company may arrange for or cooperate in
permitting broker-assisted cashless exercise procedures.
      5.07     Shareholder Rights. A Grantee shall not, by reason of any Options
granted hereunder, have any right of a shareholder of the Company with respect
to the shares covered by Options until shares of Stock have been issued.
ARTICLE 6
Stock Appreciation Rights.
      6.01     Granting of SARs. The Committee may, in its discretion, grant
SARs to directors, officers and key employees of the Company and any of its
Subsidiaries. SARs may be granted with respect to options granted concurrently
(tandem SARs) or on a stand alone basis (stand alone SARs).
      6.02     SAR Terms. Each SAR grant shall be evidenced by an Award
Agreement that shall specify the grant price (which shall be not less than the
Fair Market Value of such Stock on the Grant Date), the term of the SAR, and
such other provisions as the Committee shall determine.
      6.03     Method of Exercise. An SAR that has become exercisable may be
exercised by written notice to the Company stating the number of SARs being
exercised.
      6.04     Payment upon Exercise. Upon the exercise of SARs, the Grantee
shall be entitled to receive an amount determined by multiplying (a) the
difference obtained by subtracting the grant price from the Fair Market Value of
a share of Common Stock on the date of exercise, by (b) the number of SARs
exercised. At the discretion of the Committee, the payment upon the exercise of
the SARs may be in cash, in shares of Common Stock of equivalent value, or in
some combination thereof. The number of available shares under Section 3.01
shall only be reduced by shares of Common Stock issued upon exercise of an SAR
and shall not be affected by any cash payments.
ARTICLE 7
Effect Of Termination Of Employment, Disability Or Death.
      7.01     Incentive Stock Options. Unless otherwise provided herein or in a
specific Option Agreement which may provide longer or shorter periods of
exercisability, no ISO shall be exercisable after the expiration of the earliest
of:


        (a) 10 years from the date the option is granted, or five years from the
date the option is granted to an individual owning (after the application of the
family and other attribution rules of Section 424(d) of the Code) at the time
such option was granted, more than 10% of the total combined voting power of all
classes of stock of the Company,

 



--------------------------------------------------------------------------------



 





        (b) three months after the date the Grantee ceases to perform services
for the Company or its Subsidiaries, if such cessation is for any reason other
than death, disability (within the meaning of Code Section 22(e)(3)), or cause,
          (c) one year after the date the Grantee ceases to perform services for
the Company or its Subsidiaries, if such cessation is by reason of death or
disability (within the meaning of Code Section 22(e)(3)), or           (d) the
date the Grantee ceases to perform services for the Company or its Subsidiaries,
if such cessation is for cause, as determined by the Board or the Committee in
its sole discretion.

      7.02     Non-Qualified Stock Options and SARs. Unless otherwise provided
herein or in a specific NSO or SAR Agreement which may provide longer or shorter
periods of exercisability, no ISO shall be exercisable after the expiration of
the earliest of:


        (a) 10 years from the date of grant,           (b) one year after the
date the Grantee ceases to perform services for the Company or its Subsidiaries,
if such cessation is for any reason other than death, permanent disability,
retirement or cause,           (c) two years after the date the Grantee ceases
to perform services for the Company or its Subsidiaries, if such cessation is by
reason of the Grantee’s death, permanent disability or retirement; or          
(d) the date the Grantee ceases to perform services for the Company or its
Subsidiaries, if such cessation is for cause, as determined by the Board or the
Committee in its sole discretion.

      7.03     ISOs, NSOs and SARs. Unless otherwise provided in a specific
grant agreement or determined by the Committee, an Option or SAR shall only be
exercisable for the periods above following the date a Grantee ceases to perform
services to the extent the Award was exercisable on the date of such cessation.
The unvested portion of any Award shall automatically terminate on the date the
Grantee ceases to perform services for the Company or its Subsidiaries.
ARTICLE 8
Restricted Stock Awards.
      8.01     Administration. Shares of restricted stock may be issued either
alone or in addition to other Awards granted under the Plan. The Committee shall
determine the eligible persons to whom and the time or times at which grants of
restricted stock will be made, the number of shares to be awarded, the time or
times within which such Awards may be subject to forfeiture and any other terms
and conditions of the Awards. The Committee may condition the grant of
restricted stock upon the attainment of Performance Goals so that the grant
qualifies as “performance-based compensation” within the meaning of
Section 162(m) of the Code. The Committee may also condition the grant of
restricted stock upon such other conditions, restrictions and contingencies as
the Committee may determine. The provisions of restricted stock Awards need not
be the same with respect to each recipient.
      8.02     Awards and Certificates. Each individual receiving a Restricted
Stock Award shall be issued a certificate in respect of such shares. Such
certificate shall be registered in the name of such individual and shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award, substantially in the following form:


  “The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of The
Oilgear Company 2006 Equity Incentive Plan and an agreement identifying the
restrictions applicable to the shares. Copies of such Plan and agreement are on
file at the corporate office of The Oilgear Company.”

 



--------------------------------------------------------------------------------



 



      The Committee may require that the certificates evidencing such shares be
held in custody by the Company until the restrictions thereon shall have lapsed
and that, as a condition of any Award, the Grantee shall have delivered a stock
power, endorsed in blank, relating to the stock covered by such Award.
      8.03     Terms and Conditions Restricted Stock Awards shall be subject to
the following terms and conditions:


        (a) Until the applicable restrictions lapse or the conditions are
satisfied, the Grantee shall not be permitted to sell, assign, transfer, pledge
or otherwise encumber the Restricted Stock Award.           (b) Except to the
extent otherwise provided in the applicable agreement, the portion of the Award
still subject to restriction shall be forfeited by the Grantee upon termination
of a Grantee’s service for any reason.           (c) If and when the applicable
restrictions lapse, unlegended certificates for such shares shall be delivered
to the Grantee.           (d) Each Award shall be confirmed by, and be subject
to the terms of, an agreement identifying the restrictions applicable to the
Award.

      8.04     Rights as Shareholder A Grantee receiving a Restricted Stock
Award shall have all of the rights of a shareholder of the Company, including
the right to vote the shares and the right to receive any cash dividends. Unless
otherwise determined by the Committee, cash dividends shall be automatically
paid in cash and dividends payable in stock shall be paid in the form of
additional restricted stock.
ARTICLE 9
Performance Stock Awards.
      9.01     Administration. Performance Stock Awards entitle a Grantee to
receive shares of Common Stock if predetermined conditions are satisfied. The
Committee shall determine the eligible persons to whom and the time or times at
which Performance Stock Awards will be made, the number of shares to be awarded,
the time or times within which such Awards may be subject to forfeiture and any
other terms and conditions of the Awards. The Committee may condition the grant
of a Performance Stock Award upon the attainment of Performance Goals so that
the grant qualifies as “performance-based compensation” within the meaning of
Section 162(m) of the Code. The Committee may also condition the grant of a
Performance Stock Award upon such other conditions, restrictions and
contingencies as the Committee may determine. The provisions of Performance
Stock Awards need not be the same with respect to each recipient.
      9.02     Terms and Conditions Performance Stock Awards shall be subject to
the following terms and conditions:


        (a) Until the applicable restrictions lapse or the conditions are
satisfied, the Grantee shall not be permitted to sell, assign, transfer, pledge
or otherwise encumber the Performance Stock Award.           (b) Except to the
extent otherwise provided in the applicable agreement, the portion of the Award
still subject to restriction shall be forfeited by the Grantee upon termination
of a Grantee’s service for any reason.           (c) If and when the applicable
restrictions lapse, unlegended certificates for such shares shall be delivered
to the Grantee.           (d) Each Award shall be confirmed by, and be subject
to the terms of, an agreement identifying the restrictions applicable to the
Award.

 



--------------------------------------------------------------------------------



 



      9.03     Rights as Shareholder A Grantee receiving a Performance Stock
Award shall not be deemed the holder of any shares covered by the Award, or have
any rights as a shareholder with respect thereto, until such shares are issued
to him/her following the lapse of the applicable restrictions.
ARTICLE 10
Stock in Lieu of Cash Awards.
      10.01     Granting of Stock in Lieu of Cash Awards. The Committee may, in
its discretion and with the consent of the Grantee, grant a Stock in Lieu of
Cash Award to an officer or key employee of the Company in lieu of a cash bonus
that would otherwise be paid under a Company bonus plan. The Committee may also
grant a Stock in Lieu of Cash Award to a director in connection with the payment
of directors fees; provided that the annual Stock in Lieu of Cash Award to a
non-employee director shall not exceed 2,000 shares per year.
      10.02     Share Calculation. The number of shares issued in connection
with a Stock in Lieu of Cash Award shall be based upon the Fair Market Value of
the Stock. The Committee may make such determination using the Fair Market Value
of the Stock as of a specific day or the average Fair Market Value of the Stock
over a number of days.
ARTICLE 11
Effect of Corporate Transactions.
      11.01     Merger, Consolidation or Reorganization. In the event of a
merger, consolidation or reorganization with another corporation in which the
Company is not the surviving corporation or a merger, consolidation or
reorganization involving the Company in which the Common Stock ceases to be
publicly traded, the Committee shall, subject to the approval of the Board of
Directors of the Company, or the board of directors of any corporation assuming
the obligations of the Company hereunder, take action regarding each outstanding
and unexercised Award pursuant to either clause (a) or (b) below:


        (a) Appropriate provision may be made for the protection of such Award
by the substitution on an equitable basis of appropriate shares of the surviving
or related corporation, provided that the excess of the aggregate Fair Market
Value of the shares subject to such Award immediately before such substitution
over the exercise price thereof is not more than the excess of the aggregate
fair market value of the substituted shares made subject to Award immediately
after such substitution over the exercise price thereof; or           (b) The
Committee may cancel such Award. In the event any Option or SAR is canceled, the
Company, or the corporation assuming the obligations of the Company hereunder,
shall pay the Grantee an amount of cash (less normal withholding taxes) equal to
the excess of (i) the value, as determined by the Committee, of the property
(including cash) received by the holder of a share of Company Stock as a result
of such event over (ii) the exercise price of such option, multiplied by the
number of shares subject to such Award. In the event any other Award is
canceled, the Company, or the corporation assuming the obligations of the
Company hereunder, shall pay the Grantee an amount of cash or stock, as
determined by the Committee, based upon the value, as determined by the
Committee, of the property (including cash) received by the holder of a share of
Company Stock as a result of such event.

      11.02     Change in Control. Notwithstanding any provision in the Plan to
the contrary, unless the particular Award Agreement provides otherwise, the
unvested Awards held by each Grantee shall automatically become vested upon the
occurrence, before the expiration or termination of such Award, of a Change in
Control. Further, the Committee shall have the right to cancel such Awards and
pay the Grantee an amount determined under Section 11.01(b) above.

 



--------------------------------------------------------------------------------



 



ARTICLE 12
Miscellaneous.
      12.01     Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Grantee to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the Grantee’s
FICA obligation) required by law to be withheld with respect to any taxable
event arising or as a result of this Plan. With respect to withholding required
upon the exercise of Options or SARs, upon the lapse of restrictions on
Restricted Stock or the grant of a Stock Bonus, Grantees may elect, subject to
the approval of the Committee, to satisfy the withholding requirement, in whole
or in part, by having the Company withhold shares having a Fair Market Value on
the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction.
      12.02     No Employment or Retention Agreement Intended. Neither the
establishment of, nor the awarding of Awards under this Plan shall be construed
to create a contract of employment or service between any Grantee and the
Company or its Subsidiaries; nor does it give any Grantee the right to continued
service in any capacity with the Company or its Subsidiaries or limit in any way
the right of the Company or its Subsidiaries to discharge any Grantee at any
time and without notice, with or without cause, or to any benefits not
specifically provided by this Plan, or in any manner modify the Company’s right
to establish, modify, amend or terminate any profit sharing or retirement plans.
      12.03     Non-transferability of Awards. Any Award granted hereunder
shall, by its terms, be non-transferable by a Grantee other than by will or the
laws of descent and shall be exercisable during the Grantee’s lifetime solely by
the Grantee or the Grantee’s duly appointed guardian or personal representative.
Notwithstanding the foregoing, the Committee may permit a Grantee to transfer a
Non-Qualified Stock Option or SAR to a family member or a trust or partnership
for the benefit of a family member, in accordance with rules established by the
Committee.
      12.04     Investment Representation. Unless the shares of stock covered by
the Plan have been registered with the Securities and Exchange Commission
pursuant to Section 5 of the Securities Act of 1933, as amended, each Grantee by
accepting an Award represents and agrees, for himself or herself and his or her
transferees by will or the laws of descent and distribution, that all shares of
stock purchased upon the exercise of the option grant will be acquired for
investment and not for resale or distribution. Upon such exercise of any portion
of any option grant, the person entitled to exercise the same shall upon request
of the Company furnish evidence satisfactory to the Company (including a written
and signed representation) to the effect that the shares of stock are being
acquired in good faith for investment and not for resale or distribution.
Furthermore, the Company may if it deems appropriate affix a legend to
certificates representing shares of stock that such shares have not been
registered with the Securities and Exchange Commission and may so notify its
transfer agent.
      12.05     Dissolution or Liquidation. Upon the dissolution or liquidation
of the Company, any outstanding Awards theretofore granted under this Plan shall
be deemed canceled.
      12.06     Controlling Law. The law of the State of Wisconsin, except its
law with respect to choice of law, shall be controlling in all matters relating
to the Plan.
      12.07     Termination and Amendment of the Plan. The Plan will expire ten
(10) after the Effective Date, solely with respect to the granting of Incentive
Stock Options or such later date as may be permitted by the Code for Incentive
Stock Options. The Board may from time to time amend, modify, suspend or
terminate the Plan; provided, however, that no such action shall (a) impair
without the Grantee’s consent any Award theretofore granted under the Plan or
(b) be made without shareholder approval where such approval would be required
as a condition of compliance with the Code or other applicable laws or
regulatory requirements.

 